Atkinson, J.
1. This court will not consider as evidence affidavits and documents specified in a bill of exceptions as material to a clear understanding of the errors complained of, but which are not incorporated in the bill of exceptions or made 'a part thereof, nor incorporated in an approved brief of evidence, but are brought to this court in a transcript of record merely as independent papers under the certificate of the clerk that they are filed in his office. Roberts v. Heinsohn, 123 Ga. 685 (51 S. E. 589).
2. The evidence introduced in the court below, not being properly before this court, can not be considered. The answer having denied the material allegations of fact contained in the petition, upon which the prayer for injunction and receiver was based, we can not hold that there was error in refusing to grant the relief prayed.

Judgment affirmed.


All the Justices ooneur.